Citation Nr: 1753276	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  11-04 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for dermatitis, rated as noncompensable prior to July 10, 2017, and at 30 percent thereafter. 

2.  Entitlement to an increased evaluation for anterior cruciate ligament (ACL) insufficiency of the left knee, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for traumatic degenerative joint disease of the left knee, currently evaluated as 10 percent disabling.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1945 to November 1946.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In a February 2009 rating decision, the RO continued a 20 percent rating for left knee ACL insufficiency as well as a 10 percent rating for left knee traumatic degenerative joint disease.

In a July 2010 rating decision, the RO denied service connection for hearing loss and tinnitus, and also denied a compensable rating for dermatitis.

In a July 2017 rating decision, the RO increased the evaluation for dermatitis to 30 percent effective July 10, 2017.  As this award did not represent the maximum benefit allowed under VA law and regulations, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In his February 2011 VA Form 9, the Veteran requested a Travel Board hearing.  However, he failed to appear for a Travel Board hearing scheduled for October 17, 2017, and did not provide a reason for his failure to appear.  As such, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to July 10, 2017, the Veteran's dermatitis affected less than 5 percent, of the entire body and exposed areas affected; and no intermittent systemic therapy was shown to be required. 

2.  From July 10, 2017, the Veteran's dermatitis did not affect more than 40 percent, of the entire body or exposed areas affected; and no intermittent systemic therapy was shown to be required.

3.  The Veteran's ACL insufficiency of the left knee was manifested by pain and no more than moderate instability and subluxation.

4.  The Veteran's traumatic degenerative joint disease of the left knee was manifested by pain, limited motion, and flare-ups; forward flexion was, at worst, limited to 110 degrees and extension was to 0 degrees with consideration of functional impairment due to pain.

5.  Bilateral hearing loss and tinnitus did not manifest in service or within a year of discharge, and are not related to military service.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for dermatitis, rated as noncompensable prior to July 10, 2017, and at 30 percent thereafter are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.118, Diagnostic Code (DC) 7806 (2017).

2.  The criteria for a rating in excess of 20 percent for ACL insufficiency of the left knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.40, 4.45, 4.71a, DC 5257 (2017).

4.  The criteria for a rating in excess of 10 percent for traumatic degenerative arthritis of the left knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 3.102, 4.1, 4.7, 4.40, 4.45, 4.71a, DCs 5010-5260 (2017).

5.  The criteria for service connection for hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).

6.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Increased Ratings

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  

The Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disabilities.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  See 38 C.F.R. §§ 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

I. Dermatitis

The Veteran was awarded service connection for dermatitis in 1956 and assigned a noncompensable rating.  He filed for an increased evaluation in September 2009, but the noncompensable evaluation was continued in a July 2010 rating decision.  Subsequently, the Veteran was granted a 30 percent evaluation effective July 10, 2017, the date of his most recent VA examination.  

The Veteran's dermatitis is rated in accordance with the criteria set forth in 38 C.F.R. § 4.118, Diagnostic Code 7806.  A 10 percent rating is warranted for involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas are affected, or; when systemic therapy, such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the previous 12-month period.  A 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs has been required during the past 12-month period.

During a February 2010 VA examination, the Veteran stated that he experienced jungle rot "all over the body" while serving in the Philippines after World War II.  Service treatment records from February 1946 showed a diagnosis of dermatophilosis generalized cause undetermined and severe tinea circinate.  He stated that he has experienced rashes at various times since that time.  On physical examination, the examiner noted that 0 percent of exposed areas (head, face, neck, hands), and 0 percent of the total body were affected.  The examiner provided a diagnosis of dermatitis and dermatophytosis and stated that there was no dermatophytosis or dermatitis noted on examination.  

As a result of the examination, the Veteran's noncompensable evaluation was continued.  

The Veteran underwent another VA examination on his skin in July 2017.  The Veteran indicated that due to his poor memory, he was unable to give the history or current state of his conditions.  His daughter provided most of the information.  Upon examination, the examiner noted that the skin conditions did not cause scarring or disfigurement of the head, face or neck.  The examiner noted also that the Veteran's dermatitis covers 20 percent to 40 percent of his total body area, and 5 to 20 percent of his exposed areas.  The Veteran was found to have patches of dry, erythematous skin on his arms and neck/lower face.  The examiner further noted that the Veteran has not been treated with any oral or topical medications, nor has he received any treatments or procedures for his dermatitis in the last 12 months.  The Veteran has also not had any debilitating episodes involving his dermatitis in the last 12 months.  

As a result of the examination, the Veteran's disability rating was increased to 30 percent.  Since the Veteran's July 2017 examination, the evidence of record reflects that he has not sought medical treatment for his service-connected dermatitis.  Nor is there any evidence of record suggesting that the Veteran's condition has worsened.  

Based on the evidence, a higher rating of 10 percent is not appropriate for the appeal period prior to July 10, 2017.  This conclusion is warranted because the evidence reflects that during the 2010 VA examination, an examiner found that less than 5 percent of the Veteran's entire body, and 0 percent of his exposed areas were affected by his service-connected skin disability.  The evidence reflects no use of any topical or systemic therapy during the appeal period.

A rating in excess of 30 percent for the Veteran's service-connected dermatitis is not warranted beginning July 30, 2017.  The dermatitis is not shown to have involved more than 40 percent of the entire body or more than 40 percent of exposed areas and has not required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs.  38 C.F.R. § 4.118, Diagnostic Code 7806.  The Board has considered Diagnostic Codes 7800 through 7805, but has since the Veteran's dermatitis is more consistent with a skin disorder than a scar, the evaluating the symptomatology under Diagnostic Code 7806 is appropriate.

As the preponderance of the evidence is against the assignment of a compensable rating for dermatitis prior to July 10, 2017, and rating in excess of 30 percent thereafter; the benefit-of-the-doubt doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. ACL Insufficiency and Traumatic Degenerative Joint Disease

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness, fatigability, incoordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  As will be further explained below, in making the determination to deny a higher rating than that previously and currently assigned for the Veteran's disabilities, the Board notes that it took into account the Veteran's complaints of pain, and was cognizant of the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.

Diagnostic Code 5010 represents arthritis due to trauma, substantiated by X-ray findings, which in turn is to be rated under Diagnostic Code 5003 as degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code for the specific joint involved-in this case the left knee.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id.; Diagnostic Code 5003.

Diagnostic Codes 5256 through 5263 contain criteria for rating knee and leg disabilities.  38 C.F.R. § 4.71a (2017).

Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability of the knee.  A 10 percent rating is warranted for a slight knee disability.  A 20 percent rating is warranted for a moderate knee disability.  A 30 percent rating is warranted for a severe knee disability.  38 C.F.R. § 4.71a.  

The Board observes that the words "slight," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  

Diagnostic Code 5260 provides ratings based upon the limitation of flexion in the leg.  A noncompensable rating is assigned when flexion is limited to 60 degrees.  A 10 percent rating is assigned when flexion is limited to 45 degrees.  A 20 percent rating is assigned when flexion is limited to 30 degrees.  A 30 percent rating is assigned when flexion is limited to 15 degrees.  Id.

Diagnostic Code 5261 provides ratings based upon the limitation of extension in the leg.  A noncompensable rating is assigned when extension is limited to 5 degrees.  A 10 percent rating is assigned when extension is limited to 10 degrees.  

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  Id.

In a February 2009 rating decision, the RO continued a 20 percent rating for left knee ACL insufficiency pursuant to 38 C.F.R. § 4.71a, DC 5257.  The RO also continued a 10 percent rating for left knee traumatic degenerative joint disease 38 C.F.R. § 4.71a, DC 5010-5260.

The Veteran was diagnosed with traumatic degenerative arthritis of the left knee in a November 2000 VA examination, and the condition was noted to still exist at his most recent examination in July 2017.  Additionally, the Veteran noted pain, weakness, instability, during examinations in December 2008, October 2010, and July 2017.

Regarding limitation of motion, the Veteran exhibited a full range of motion when examined in December 2008 and October 2010.  However, in the July 2017 VA examination, the Veteran exhibited flexion 0 to 110 degrees and extension was notes as 110 to 0 degrees.

In the December 2008 VA examination, the Veteran reported weakness, giving way, locking and dislocation.  He did not report stiffness, swelling, heat, redness, lack of endurance and fatigability.  He stated he experiences localized pain in the left knee which occurring once per month and each time lasts for about four weeks.  He also described increased pain while walking.  He reported that he had fallen many times, in the last 60 years; his knee comes out of place.  He stated that he was not receiving any treatment for his condition.  On physical examination, the examiner noted no signs of edema, effusion, weakness, redness, heat, guarding of movement, or subluxation.  Range of motion testing revealed flexion to 140 degrees and extension to 0 degrees.  Joint function was additionally limited by pain and lack of endurance after repetitive use, but not by fatigue, weakness, or incoordination.  The Veteran reported no flare-ups.  Anterior and posterior cruciate ligaments stability tests of the knee was abnormal with slight instability.  The medial and lateral collateral, and the medial and lateral meniscus, stability tests of the left knee were within normal limits.  The Veteran was observed to walk with a slight limp.  The examiner diagnosed the Veteran with ACL insufficiency and traumatic degenerative joint disease of the left knee.   

In the October 2010 VA examination, the Veteran reported chronic knee pain at rest and with ambulation.  The Veteran reported no true flare-ups or incapacitating episodes.  He stated he has instability and falls approximately every six months.  He reported use of a cane.  The examiner noted a large and arthritic left knee, but with no tenderness, swelling, or joint effusion.  Lateral and medial stress on the knee showed no laxity of the medial and lateral collateral ligaments.  Anterior laxity was present and the examiner noted that he ambulated with the appearance of significant discomfort.  The examiner assessed degenerative joint disease of the left knee.  Range of motion testing revealed flexion to 140 degrees and extension to 0 degrees.  Repeated flexion and extension of the knee both actively and passively produced pain and weakness, but no fatigue or additionally limited motion.  

In the July 2017 VA examination, the Veteran reported difficulty standing, squatting, and walking long distances.  The Veteran stated he regularly uses a cane and walker; he said that he falls frequently and his knee "falls out of joint."  Flare-ups were described as intense pain after walking long distances.   There was no evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The Veteran exhibited swelling, disturbance of locomotion, interference with standing, and slight subluxation.  His gait was found to be unsteady, and he reported only being able to walk a few feet at a time.  The Veteran reported flare-ups of the left knee described as intense pain after walking long distances.  Range of motion testing revealed flexion to 120 degrees and extension to 0 degrees.  Pain was present on flexion, but not weight bearing.  Ankylosis was not present.  After repetition, pain resulted in additional functional loss with flexion possible to only 110 degrees.  The examiner opined that pain would significantly limit functional ability with repeated use over a period of time; expressed in degrees of limitation of motion, the Veteran would have 110 degrees of flexion and full extension.  The examiner also noted a history of recurrent subluxation, which was determined to be slight in severity.  The Veteran did not have a history, past or current, of a meniscus condition.  

The claims file included no additional evidence of medical treatment for the Veteran's knee condition during the pendency of the appeal.

Given these facts, the Board finds that no more than the currently assigned 20 percent rating is warranted for ACL insufficiency of the left knee.  The examiners described the Veteran's instability as slight and he was noted to have a slight antalgic gait.  Anterior and posterior cruciate ligaments stability tests of the knee was abnormal with slight instability at the 2008 examination; the other ligament stability tests at this examination were normal.  The July 2017 examiner also described his history of recurrent subluxation as slight in severity.  The Board finds that the Veteran's symptoms more closely approximate moderate, as opposed to severe symptoms, and as such, a 30 percent rating is not appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The Board also finds that the Veteran's 10 percent rating for arthritis with painful and limitation of flexion under Diagnostic Code 5010-5260 adequately reflects the severity in his left knee.  38 C.F.R. § 4.7.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  A rating higher than 10 percent is warranted where flexion is limited to 30 degrees or less; however, the evidence has not shown that the left knee has manifested in such limited flexion, to include in consideration of 38 C.F.R. §§ 4.40 and 4.45.  Flexion was to 140 degrees, which is normal, at the 2008 and 2010 examinations.  No additional limitation of motion was noted upon repetition.  Flexion was possible to 120 degrees at the 2017 examination; flexion was only further limited to 110 degrees upon repetition.  The examiner opined that with repetitive use after time, the knee flexion would be limited to no more than 110 degrees.  Thus, a 20 percent rating is not warranted under DC 5260 for a higher rating.  In making this determination, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain.  38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca, 8 Vet. App. at 206-207. 

The Board has considered whether higher ratings are warranted under other Diagnostic Codes.  However, as there is no evidence of any left knee ankylosis, meniscal condition, genu recurvatum, limitation of extension, or impairment of the tibia or fibula.  Thus, separate or higher ratings under DCs 5256, 5261-3 are not appropriate.    

Additionally, a separate rating under DC 5258 would constitute impermissible pyramiding in this case.  The July 2017 examiner indicated that the Veteran does not have a meniscal condition, but did that the Veteran had frequent episodes of locking and pain.  Diagnostic Code 5258 makes reference to "locking, pain, and effusion."  There is no history of recurrent effusions shown.  Moreover, any rating under DC 5258 in this case would constitute pyramiding as the symptoms for which the Veteran is being compensated for under Diagnostic Codes 5257 and 5260 would overlap with the symptoms supporting a rating under DC 5258.  Such an additional rating would constitute impermissible pyramiding, and changing the assigned ratings would not be more favorable to the Veteran.  See 38 C.F.R. § 4.14 (2017); See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In short, the evidence of record indicates that both the Veteran's knee conditions were properly rated during the appeals period.  As such, the claims for increased ratings for the left knee are not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

The Veteran contends that he has bilateral hearing loss and tinnitus related to his in-service noise exposure.
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2017).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for chronic disabilities, such as sensorineural hearing loss and tinnitus, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

On the authorized audiological evaluation in April 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
65
75
75
LEFT
15
40
65
65
70

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 80 in the left ear.

The Veteran meets the requirements for hearing loss under 38 C.F.R. § 3.385 and therefore has a current disability as required by 38 C.F.R. § 3.303.  The Veteran reports that he has ringing in his ears and as such has a current disability of tinnitus as required by 38 C.F.R. § 3.303.  The Court has found a lay person competent to identify tinnitus which is a disorder that can be identified based on lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Additionally, the Veteran's DD-214 shows the Veteran's military occupational specialty (MOS) was "Heavy Truck Driver."  The Veteran has also competently and credibly reported being exposed to loud noises on a daily basis while stationed in Vietnam.  As such, the Board finds that the Veteran's report of noise exposure is consistent with the place, type, and circumstances of his service.  See 38 U.S.C.A. § 1154(a).  Therefore, the claim turns on whether the Veteran's current bilateral hearing loss disability and tinnitus are related to his in-service noise exposure.

Service treatment records revealed perfect scores on the whisper test upon entrance and separation from service.  The Veteran did not seek treatment for his hearing loss or tinnitus until the April 2010 VA examination.  During that examination, the Veteran could not point to a particular point of onset, but rather stated that his hearing loss and tinnitus were "bound to have started in the military."  However, the examiner concluded that the Veteran's hearing loss and tinnitus were less likely than not incurred during military service.  In reaching that determination, the examiner noted that more than 50 years that passed between separation from the military and onset of the hearing loss and tinnitus symptoms; the Veteran served as a truck driver in the military for less than two years; and the Veteran was exposed to significant occupational noise exposure in his work as a welding inspector for 31 years.  The examiner also noted that hearing loss more often than not arises due to the natural course of aging.

The competent and credible evidence is against a finding of service connection for bilateral hearing loss and tinnitus.  In this regard, the Board finds the April 2010 VA examination report is persuasive on the matter of causal nexus.  The probative value of a medical opinion is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

Here, the examiner is an audiologist and possesses the necessary education, training, and expertise to provide the requested opinions.  Additionally, the opinion is shown to have been based on a review of the Veteran's claims file, his lay testimony, and is accompanied by a sufficient explanation.  The VA examiner also considered and acknowledged the Veteran's lay statements concerning in-service noise exposure, onset of symptoms and continuity of symptoms in determining that the Veteran's in-service noise exposure did not result in acoustic trauma and that the Veteran's bilateral hearing loss and tinnitus are not related to his in-service noise exposure.  There are also no medical opinions to the contrary of record.

The Board also acknowledges the Veteran's assertions that his bilateral hearing loss and tinnitus are related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of sensorineural bilateral hearing loss and tinnitus falls outside the realm of common knowledge of a lay person as it involves a medical concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In this regard, while the Veteran can competently report the onset of symptoms, any opinion regarding the nature and etiology of his bilateral hearing loss and tinnitus requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns little weight to the Veteran's unsupported lay assertions that his bilateral hearing loss and tinnitus are in any way related to his military service.

In regard to service connection based on continuity of symptomatology since his military service, the Veteran's bilateral hearing loss and tinnitus are properly afforded such consideration, as they are the enumerated conditions in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1331.  In support of his claim, the Veteran contends that his bilateral hearing loss and tinnitus began in service and continued after service.  The Board, however, notes that the Veteran denied any ear problems at separation from service.  Furthermore, the Veteran could not place a date of onset of his hearing loss and tinnitus, stating only to the April 2010 VA audiologist that it was "bound to have started in the military."  The contemporaneous denial of hearing problems at separation, as well as the fact that he did not seek treatment for hearing loss or tinnitus for over 50 years after separation from service, weigh against a continuity of symptomatology since service, as they are inconsistent with the Veteran's current assertions regarding continuity of hearing loss symptoms since service.

Further, the Board notes that an etiological relationship between current hearing loss and tinnitus and symptoms of hearing loss and tinnitus experienced over the years must be established by medical evidence because, again, the question of causation is a matter of medical complexity requiring medical expertise to resolve.  Here, as noted above, a VA audiologist has considered the Veteran's reports regarding onset and continuity of symptoms and still concluded that his hearing loss and tinnitus were not casually related to in service noise exposure given that there is evidence in Veteran's claims file he both entered and exited the service with normal hearing bilaterally.  Therefore, service connection based on continuity of symptoms is not warranted in this case.

For all the foregoing reasons, service connection for bilateral hearing loss and tinnitus is not warranted.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

An increased evaluation for dermatitis, evaluated as noncompensable prior to July 10, 2017, and as 30 percent disabling thereafter, is denied. 

An increased evaluation for ACL insufficiency of the left knee, currently evaluated as 20 percent disabling, is denied.

An increased evaluation for traumatic degenerative joint disease of the left knee, currently evaluated as 10 percent disabling, is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


